Citation Nr: 0711888	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE
 
Entitlement to an effective date earlier than October 12, 
2001 for the award of dependency and indemnity compensation 
(DIC). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 until 
April 1946.  He died in November 1973.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated June 2002 from 
the Montgomery, Alabama Regional Office (RO) which granted 
service connection for the cause of the veteran's death, 
effective October 12, 2001 and awarded DIC benefits effective 
the first day of the following month.  


FINDINGS OF FACT

1.  The veteran died in November 1973 due to bronchogenic 
carcinoma.  He had never filed a claim for service connection 
for bronchogenic carcinoma.

2.  The appellant's claim for DIC was received on October 12, 
2001.  

3.  The RO, thereafter, found that service connection for the 
cause of the veteran's death was warranted and assigned an 
effective date of October 12, 2001 with payment of DIC 
benefits commencing November 1, 2001.  


CONCLUSION OF LAW

The criteria for an award of service connection for the cause 
of the veteran's death earlier than October 12, 2001 are not 
met.  38 U.S.C.A. §§ 5110, 5111 (West 2002 & Supp 2005); 38 
C.F.R. §§ 3.1, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DIC

During the veteran's lifetime, he did not claim service 
connection for bronchogenic carcinoma, and he did not have 
any established service connected disabilities.  He died in 
November 1973 of bronchogenic carcinoma.  In January 1974, 
the appellant filed a formal application for death benefits 
wherein she indicated that she was not claiming service 
connection for the cause of death.  She was subsequently 
awarded nonservice connected death pension benefits.

On October 12, 2001, the RO received the appellant's DIC 
claim for service connection for the cause of the veteran's 
death, and in June 2002, after obtaining a medical opinion 
concerning asbestos exposure in service, the RO granted 
service connection for the cause of the veteran's death, 
effective October 12, 2001.  As a result, the appellant was 
awarded DIC and payment commenced effective November 1, 2001, 
the beginning of the month following the effective date for 
the award.  38 C.F.R. § 3.31.  

The appellant then appealed for an earlier effective date for 
DIC.  She contends that she contacted the RO after her 
husband's death but was told that she was not entitled to any 
benefits.  On the basis of this information, she did not file 
a claim.  She feels that it was not her fault that she did 
not file a claim at that time, as she relied on the 
information provided by the RO, and therefore, she should not 
be penalized by the misinformation.  

Under 38 U.S.C.A. § 5101(a), a claim must be filed in order 
for any type of VA benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  

Once a claim has been filed, the effective date of an award 
of DIC is the first day of the month in which the veteran's 
death occurred if a claim is received within one year after 
the date of death; otherwise, the effective date will be the 
date of receipt of the claim.  38 U.S.C.A. § 5110(a), (d); 38 
C.F.R. § 3.400(c).  Payment of monetary benefits is to 
commence on the first of the month following the effective 
date of the award.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

Although it is regrettable that the appellant may not have 
been informed of the benefits to which she was entitled, 
payments of monetary benefits from the Federal Treasury must 
be authorized by statute, notwithstanding incomplete or even 
erroneous information provided by others, including 
Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport 
v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 
351 (1995) (holding that inaccurate advice does not create 
any legal right to benefits where such benefits are otherwise 
precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit and a 
claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim set forth in 38 U.S.C.A. § 5110(a) prevails 
over a general outreach statute, 38 U.S.C.A. § 7722, which 
provides that the VA should inform individuals of their 
potential entitlement to VA benefits when the VA is aware or 
reasonably should be aware of such potential entitlement.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); 
see also VAOGCPREC 17-95 ("failure by VA to provide the 
notice required by 38 U.S.C.A. § 7722 may not provide a basis 
for awarding retroactive benefits in a manner inconsistent 
with express statutory requirements. . .").  VA's failure to 
give a claimant, or potential claimant, any form or 
information concerning the right to file a claim, or to 
furnish notice of the time limit for the filing of a claim, 
does not extend the time periods for doing so.  38 C.F.R. § 
21.1032(a), (c). 

Thus, regardless of the circumstances, since the appellant 
did not file a claim for DIC benefits or any written 
statement which could be construed as such a claim within one 
year of the veteran's death, or prior to October 12, 2001, an 
earlier effective date may not be granted.  The Board is 
sympathetic to the appellant's arguments but, unfortunately, 
is unable to provide a legal remedy.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  Since the appellant's 
claim fails because of absence of legal merit or lack of 
entitlement under the law, the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

II.  Duties to Notify and Assist

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. § 5103.

In July and December 2003, the RO notified the appellant of 
the specific provisions of the law and performed additional 
development regarding her claim.  However, the essential 
facts by which the appeal must be decided are not in dispute.  
The matter to be resolved is legal in nature, and its outcome 
is determined by the interpretation and application of the 
law and regulations rather than by consideration of 
conflicting or disputed evidence.  Because the VCAA has no 
effect on claims when the question is limited to a matter of 
law, including statutory interpretation, the Board need not 
determine if VA met the duty to assist and duty to notify 
requirements of the VCAA.  See Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002); Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000).  Thus, no 
further action to comply with the provisions of the VCAA is 
required. 


ORDER

Entitlement to an earlier effective date for the award of 
dependency and indemnity compensation (DIC) is denied. 



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


